Case 16-10077-reg Doc68 Filed 05/25/21 Page1of13
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA
FORT WAYNE DIVISION

IN RE: Case No.: 16-10077
WILLIAM R MOYER Chapter 13
JENNIFER L MOYER

NOTICE OF FINAL CURE

Pursuant to the Fed. Bankr. Rule 3002.1(f), the Trustee files Notice that the amount required to cure the
pre-petition default in the below claim has been paid in full and the Debtor has completed all payments under
the plan:

Within 21 days of the service of this Notice, the creditor must file and serve Local Bankruptcy Form 3002.1-1 (a
copy included with this Notice) on Debtor, Debtor’s counsel and Trustee, pursuant to ND Indiana Local
Bankruptcy Rule B-3002.1-1 and Fed. Bankr. Rule 3002.1(g). This Response must provide all of the
information required on the form and include a payoff statement or a payment history depending on the
creditor’s Response.

If the servicer fails to provide the information OR file the proper response form, they have 14 days to amend
after notice by the Trustee. If the servicer still fails to provide the information or amend, a Motion to
Determine will be filed with the Court so that the matter can be set for hearing and the servicer may be subject
to further action of the court including possible sanctions.

MORTGAGE INFORMATION
Creditor Name: SN SERVICING CORPORATION
Court Claim Number: 07 UCI:
Last Four of Loan Number: 2869
Property Address if available: 1535 HENRY ST., HUNTINGTON, IN 46750

FINAL CURE AMOUNT

Pre-petition Arrearage as allowed: $43,849.85
Pre-petition Amount paid by the Trustee: $43,849.85
Amount of Total Post-petition FRBP 3002.1(c) filings: $
Amount of Post-petition FRBP 3002.1(c) paid by the Trustee: $
Total Disbursements by Trustee: $99,884.84

POST PETITION MORTGAGE PAYMENT

XX Mortgage is paid thru the Mortgage is paid direct by
Trustee conduit. the Debtor.
Current Monthly Mortgage Payment: To the extent that the Debtor is not
$911.88 current on the date of this Notice, the
creditor should file a Response
Next post-petition payment due: indicating the same.
JUNE 2021

 
Cas O@UR RESPONSE DDREQUIREDIBSER/BIP Rdte 3 C02. 1G)

To assist in reconciling the claim, a history of payments made by the Trustee is attached to copies of this Notice
sent to the debtor and creditor. Payment history may be categorized into pre-petition payments, ongoing
post-petition payments and supplemental post-petition payments.

I certify that the information contained herein is true and correct to the best of my knowledge, information and
reasonable belief.

Dated: May 25, 2021 Respectfully Submitted:

s/ Debra L. Miller. na ee
Debra L. Miller, Trustee
Standing Chapter 13 tee

P.O. Box 11550
South Bend, IN 46634
(574) 254-1313

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties listed
below

By U.S. Mail as follows:

Debtor: WILLIAM R & JENNIFER L MOYER, 1535 HENRY ST, HUNTINGTON, IN 46750

Creditor: SN SERVICING CORPORATION, 323 FIFTH STREET, EUREKA, CA 95501

Creditor Noticing Address: US BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF THE IGLOO SERIES II
TRUST C/O SN SERVICING CORPORATION, 323 FIFTH STREET, EUREKA, CA 95501

By electronic e-mail to the U.S. Trustee and the Debtor Attorney:
Debtor Attorney: JEFFREY S ARNOLD

Creditor Attorney: MOLLY SLUTSKY SIMONS

U.S. Trustee: ustpregion10.so.ecf@usdoj.gov

Dated: /s/Debra L. Miller, Trustee
May 25, 2021
Case 16-10077-rag sbarseaih efter Asin Page 3 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 16-10077 WILLIAM R MOYER
S23 FIFTH STREET ener
EUREKA, CA 95501 es Coden 5/23/2016 12:00:00AM
Acct No: 2869--O--1ST MORT POST PE]
1535 HENRY ST., HUNTINGTON, IN 46750; PLAN PAYS $865/MO + ARREARS EST $40K; POC OK; TRCL 4.24.17; AO
3.30.18; 9/24/20 TRCL & ACCT;
Debt: $73,046.76 Interest Paid: $0.00
Amt Sched: $134,228.00 Accrued Int: $0.00
Amt Due: $911.88 Paid: $56,034.99 Balance Due: $17,011.77
Claim name Type Date Check # Principal Interest Total Reconciled
DisbDescrp
0020 SN SERVICING CORPORATION
002-0 SN SERVICING CORPORATION 05/01/2021 915575 $911.88 $0.00 $911.88
Payment for 5/2021
002-0 SN SERVICING CORPORATION 04/01/2021 914281 $911.88 $0.00 $911.88 04/21/2021
Payment for 4/2021
002-0 SN SERVICING CORPORATION 03/01/2021 912981 $911.88 $0.00 $911.88 03/16/2021
Payment for 3/2021
002-0 SN SERVICING CORPORATION 02/01/2021 911769 $911.88 $0.00 $911.88 02/17/2021
Payment for 2/2021
002-0 SN SERVICING CORPORATION 01/01/2021 910511 $911.88 $0.00 $911.88 01/22/2021
Payment for 1/2021
002-0 SN SERVICING CORPORATION 12/01/2020 909283 $911.88 $0.00 $911.88 12/28/2020
Payment for 12/2020
002-0 SN SERVICING CORPORATION 11/01/2020 908042 $911.88 $0.00 $911.88 11/20/2020
Payment for 11/2020
002-0 SN SERVICING CORPORATION 10/01/2020 906799 $910.05 $0.00 $910.05 10/28/2020
Payment for 10/2020
002-0 US BANK TRUST NA 09/01/2020 905664 $910.05 $0.00 $910.05 09/18/2020
Payment for 9/2020
002-0 US BANK TRUST NA 08/01/2020 904405 $910.05 $0.00 $910.05 08/18/2020
Payment for 8/2020
002-0 US BANK TRUST NA 07/01/2020 903169 $910.05 $0.00 $910.05 07/13/2020
Payment for 7/2020
002-0 US BANK TRUST NA 06/01/2020 901755 $910.05 $0.00 $910.05 06/15/2020
Payment for 6/2020
002-0 US BANK TRUST NA 05/01/2020 898203 $910.05 $0.00 $910.05 05/12/2020
Payment for 5/2020
002-0 US BANK TRUST NA 04/01/2020 896781 $910.05 $0.00 $910.05 04/13/2020

Payment for 4/2020
 

 

Case 16-100/77-reg oc 68

Filed Opieo/at. ps ge 4 tase

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claim name Total Reconciled
DisbDescrp

002-0 US BANK TRUST NA 03/01/2020 895433 $910.05 30.00 9910.05 03/16/2020
Payment for 3/2020

002-0 US BANK TRUST NA 02/01/2020 894080 $910.05 $0.00 $910.05 02/14/2020
Payment for 2/2020

002-0 US BANK TRUST NA 01/01/2020 892737 $910.05 $0.00 $910.05 01/09/2020
Payment for 1/2020

002-0 US BANK TRUST NA 12/01/2019 891434 $910.05 $0.00 $910.05 12/16/2019
Payment for 12/2019

002-0 US BANK TRUST NA 11/01/2019 890051 $910.05 $0.00 $910.05 11/18/2019
Payment for 9/2019

002-0 US BANK TRUST NA 11/01/2019 890051 $910.05 $0.00 $910.05 11/18/2019
Payment for 10/2019

002-0 US BANK TRUST NA 11/01/2019 890051 $910.05 $0.00 $910.05 11/18/2019
Payment for 11/2019

002-0 US BANK TRUST NA 08/01/2019 885943 $880.39 $0.00 $880.39 08/22/2019
Payment for 8/2019

002-0 US BANK TRUST NA 07/01/2019 884548 $880.39 $0.00 $880.39 07/22/2019
Payment for 7/2019

002-0 US BANK TRUST NA 06/01/2019 883271 $880.39 $0.00 $880.39 06/14/2019
Payment for 6/2019

002-0 US BANK TRUST NA 05/01/2019 881906 $880.39 $0.00 $880.39 05/21/2019
Payment for 5/2019

002-0 US BANK TRUST NA 04/01/2019 880554 $60.00 $0.00 $60.00 04/15/2019
Payment for 3/2019

002-0 US BANK TRUST NA 04/01/2019 880554 $880.39 $0.00 $880.39 04/15/2019
Payment for 4/2019

002-0 US BANK TRUST NA 03/01/2019 879230 $875.39 $0.00 $875.39 03/19/2019
Payment for 3/2019

002-0 US BANK TRUST NA 02/01/2019 877951 $875.39 $0.00 $875.39 02/20/2019
Payment for 2/2019

002-0 US BANK TRUST NA 01/01/2019 876501 $875.39 $0.00 $875.39 01/15/2019
Payment for 1/2019

002-0 US BANK TRUST NA 12/01/2018 875166 $875.39 $0.00 $875.39 12/17/2018
Payment for 12/2018

002-0 US BANK TRUST NA 11/01/2018 873876 $875.39 $0.00 $875.39 11/21/2018
Payment for 11/2018

002-0 US BANK TRUST NA 10/01/2018 872503 $875.39 $0.00 $875.39 10/12/2018
Payment for 10/2018

002-0 US BANK TRUST NA 09/01/2018 871156 $875.39 $0.00 $875.39 09/18/2018

Payment for 9/2018
 

 

Case 16-100/7-reg pare 68 Filed Opi2s/al. Pe ge 5 pt 3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claim name Total Reconciled
DisbDescrp

002-0 US BANK TRUST NA 08/01/2018 869760 $875.39 $0.00 $875.39 08/17/2018
Payment for 8/2018

002-0 US BANK TRUST NA 07/01/2018 868454 $875.39 $0.00 $875.39 07/23/2018
Payment for 7/2018

002-0 US BANK TRUST NA 06/01/2018 867106 $875.39 $0.00 $875.39 06/21/2018
Payment for 6/2018

002-0 US BANK TRUST NA 05/01/2018 865651 $875.39 $0.00 $875.39 07/11/2018
Payment for 5/2018

002-0 US BANK TRUST NA 04/01/2018 864360 $875.39 $0.00 $875.39 04/24/2018

002-0 US BANK TRUST NA 03/01/2018 863054 $900.44 $0.00 $900.44 03/19/2018
Payment for 3/2018

002-0 US BANK TRUST NA 02/01/2018 861771 $859.77 $0.00 $859.77 02/21/2018

002-0 US BANK TRUST NA 01/01/2018 860432 $859.77 $0.00 $859.77 01/23/2018

002-0 US BANK TRUST NA 12/01/2017 859126 $859.77 $0.00 $859.77 12/27/2017

002-0 US BANK TRUST NA 11/01/2017 856479 $859.77 $0.00 $859.77 11/16/2017

002-0 US BANK TRUST NA 10/01/2017 855073 $859.77 $0.00 $859.77 10/20/2017

002-0 US BANK TRUST NA 09/01/2017 853692 $859.77 $0.00 $859.77 09/22/2017

002-0 US BANK TRUST NA 08/01/2017 852237 $859.77 $0.00 $859.77 08/15/2017

002-0 US BANK TRUST NA 07/01/2017 850799 $859.77 $0.00 $859.77 07/18/2017

002-0 US BANK TRUST NA 06/01/2017 849111 $859.77 $0.00 $859.77 06/21/2017

002-0 US BANK TRUST NA 05/01/2017 847581 $859.77 $0.00 $859.77 05/11/2017

002-0 RUSHMORE LOAN MANAGEMENT SE 04/01/2017 845918 $859.77 $0.00 $859.77 04/13/2017

002-0 RUSHMORE LOAN MANAGEMENT SE 03/01/2017 844371 $859.77 $0.00 $859.77 03/09/2017

002-0 RUSHMORE LOAN MANAGEMENT SE 03/01/2017 844371 $825.14 $0.00 $825.14 03/09/2017

 

002-0 RUSHMORE LOAN MANAGEMENT SE 02/01/2017 842874 $825.14 $0.00 $825.14 02/10/2017

 
 

name Case 16-1007 (reg pte’ 68 Filed QoS! Fh ncibae 6 bate

 

 

 

 

 

 

 

 

Claim Total Reconciled
DisbDescrp

002-0 RUSHMORE LOAN MANAGEMENT SE 12/01/2016 839776 $825.14 $0.00 $825.14 12/19/2016
002-0 RUSHMORE LOAN MANAGEMENT SE 11/01/2016 838170 $825.14 $0.00 $825.14 11/15/2016
002-0 RUSHMORE LOAN MANAGEMENT SE 10/01/2016 836584 $825.14 $0.00 $825.14 10/14/2016
002-0 RUSHMORE LOAN MANAGEMENT SE 09/01/2016 834983 $825.14 $0.00 $825.14 09/15/2016
002-0 RUSHMORE LOAN MANAGEMENT SE 08/01/2016 833307 $825.14 $0.00 $825.14 08/09/2016
002-0 RUSHMORE LOAN MANAGEMENT SE 07/01/2016 831625 $825.14 $0.00 $825.14 07/13/2016
002-0 RUSHMORE LOAN MANAGEMENT SE M 06/01/2016 830249 $4,125.70 $0.00 $4,125.70 06/15/2016

 

 

Sub-totals: $56,034.99

Grand Total: 156,034.99

$0.00 $56,034.99

$0.00
 

Case 16-10077-16G POC GS cartel

Filen Os aad Page 7 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 16-10077 WILLIAM R MOYER
US BANK TRUST NA ; 1 95
C/O SN SERVICING CORP GAMEHEE:
223 311 ST Fil a hake 5/23/2016 12:00:00AM
EUREKA, CA 95501 Ned Mate: “
Hold Code:
Acct No: 2869--A--1ST MTG PRE PETIT
1535 HENRY ST., HUNTINGTON, IN 46750;MTG ARREARS; PLAN PAYS EST $40K; POC OK; TRCL 4.24.17; 9/24/20
TRCL & ACCT;
Debt: $43,849.85 Interest Paid: $0.00
Amt Sched: $0.00 Accrued Int: $0.00
Amt Due: $0.00 Paid: $43,849.85 Balance Due: $0.00
Claim name Type Date Check # Principal Interest Total Reconciled
DisbDescrp
0170 US BANK TRUST NA
017-0 US BANK TRUST NA 08/01/2019 885943 $965.12 $0.00 $965.12 08/22/2019
017-0 US BANK TRUST NA 07/01/2019 884548 $1,500.41 $0.00 $1,500.41 07/22/2019
017-0 US BANK TRUST NA 06/01/2019 883271 $1,024.25 $0.00 $1,024.25 06/14/2019
017-0 US BANK TRUST NA 05/01/2019 881906 $1,024.25 $0.00 $1,024.25 05/21/2019
017-0 US BANK TRUST NA 04/01/2019 880554 $1,444.18 $0.00 $1,444.18 04/15/2019
017-0 US BANK TRUST NA 03/01/2019 879230 $1,505.41 $0.00 $1,505.41 03/19/2019
017-0 US BANK TRUST NA 02/01/2019 877951 $1,029.25 $0.00 $1,029.25 02/20/2019
017-0 US BANK TRUST NA 01/01/2019 876501 $1,505.41 $0.00 $1,505.41 01/15/2019
017-0 US BANK TRUST NA 12/01/2018 875166 $1,505.41 $0.00 $1,505.41 12/17/2018
017-0 US BANK TRUST NA 11/01/2018 873876 $1,029.25 $0.00 $1,029.25 11/21/2018
017-0 US BANK TRUST NA 10/01/2018 872503 $1,520.77 $0.00 $1,520.77 10/12/2018
017-0 US BANK TRUST NA 09/01/2018 871156 $1,041.54 $0.00 $1,041.54 09/18/2018
Payment for 9/2018
017-0 US BANK TRUST NA 08/01/2018 869760 $1,041.54 $0.00 $1,041.54 08/17/2018
Payment for 8/2018
017-0 US BANK TRUST NA 07/01/2018 868454 $1,520.77 $0.00 $1,520.77 07/23/2018

Payment for 7/2018
 

 

Case 16-1007 7-reg QC 68 Filed Opi25/41 cha 8 At set

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claim name Total Reconciled
DisbDescrp
017-0 US BANK TRUST NA 06/01/2018 867106 $1,041.54 $0.00 $1,041.54 06/21/2018
Payment for 6/2018
017-0 US BANK TRUST NA 05/01/2018 865651 $1,520.77 $0.00 $1,520.77 07/11/2018
Payment for 5/2018
017-0 US BANK TRUST NA 04/01/2018 864360 $1,041.54 $0.00 $1,041.54 04/24/2018
017-0 US BANK TRUST NA 03/01/2018 863054 $1,016.49 $0.00 $1,016.49 03/19/2018
Payment for 3/2018
017-0 US BANK TRUST NA 02/01/2018 861771 $1,057.16 $0.00 $1,057.16 02/21/2018
017-0 US BANK TRUST NA 01/01/2018 860432 $1,536.39 $0.00 $1,536.39 01/23/2018
017-0 US BANK TRUST NA 12/01/2017 859126 $1,057.16 $0.00 $1,057.16 12/27/2017
017-0 US BANK TRUST NA 11/01/2017 856479 $1,057.16 $0.00 $1,057.16 11/16/2017
017-0 US BANK TRUST NA 10/01/2017 855073 $1,541.51 $0.00 $1,541.51 10/20/2017
017-0 US BANK TRUST NA 09/01/2017 853692 $1,061.25 $0.00 $1,061.25 09/22/2017
017-0 US BANK TRUST NA 08/01/2017 852237 $1,541.51 $0.00 $1,541.51 08/15/2017
017-0 US BANK TRUST NA 07/01/2017 850799 $1,061.25 $0.00 $1,061.25 07/18/2017
017-0 US BANK TRUST NA 06/01/2017 849111 $1,061.25 $0.00 $1,061.25 06/21/2017
017-0 US BANK TRUST NA 05/01/2017 847581 $1,541.51 $0.00 $1,541.51 05/11/2017
017-0 RUSHMORE LOAN MANAGEMENT SE 04/01/2017 845918 $1,061.25 $0.00 $1,061.25 04/13/2017
017-0 RUSHMORE LOAN MANAGEMENT SE 03/01/2017 844371 $851.74 $0.00 $851.74 03/09/2017
017-0 RUSHMORE LOAN MANAGEMENT SE 12/01/2016 839776 $615.64 $0.00 $615.64 12/19/2016
017-0 RUSHMORE LOAN MANAGEMENT SE 11/01/2016 838170 $1,576.16 $0.00 $1,576.16 11/15/2016
017-0 RUSHMORE LOAN MANAGEMENT SE 10/01/2016 836584 $1,015.16 $0.00 $1,015.16 10/14/2016
017-0 RUSHMORE LOAN MANAGEMENT SE 09/01/2016 834983 $1,555.66 $0.00 $1,555.66 09/15/2016

 
Claim name Case 16-10Q77-"e9 pee 68 Filed Op /2 5/2 nctpa® 9 Pt bse Total Reconciled

 

 

 

 

 

DisbDescrp
017-0 RUSHMORE LOAN MANAGEMENT SE 08/01/2016 833307 $1,116.38 $0.00 $1,116.38 08/09/2016
017-0 RUSHMORE LOAN MANAGEMENT SE 07/01/2016 831625 $1,121.83 $0.00 $1,121.83 07/13/2016
017-0 RUSHMORE LOAN MANAGEMENT SE M 06/01/2016 830249 $141.98 $0.00 $141.98 06/15/2016
Sub-totals: $43,849.85 $0.00 $43,849.85
Grand Total: 543,849.85 $0.00
Case 16-10077-reg Docé68 Filed 05/25/21 Page 10 of 13

B-3002.1-1
Response to Notice of Final Cure

(a) A Response to a Notice of Final Cure shall be filed on Local Form 3002.1-1 and
include a copy of the payoff statement as defined by 12 C.F.R. §1026.36(c)(3) (Eff. 1/10/14).
If the Response is not on the proper form or accompanied by the payoff statement, the
Response shall be amended within 14 days of notice by the Trustee of the deficiency.

(b) Trustee shall serve a blank copy of local form 3002.1-1 required by this rule along
with the Notice of Final Cure.
Case 16-10077-reg Docé68 Filed 05/25/21 Page 11o0f13

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA

IN THE MATTER OF:

ee YY

LOCAL RULES OF PRACTICE

ORDER AMENDING LOCAL BANKRUPTCY RULES

Notice of proposed amendments fo the local rules of this court was given to the bar and the
public on October 4, 2019. The last date for submitting comments concerning the proposed
amendments was December 4, 2019, and the court has considered all comments received.
Effective January 1, 2021, the local rules of the court are amended as follows:

The court adopts a new local rule and corresponding form, Local Bankruptcy Form 3002.1-1
(a copy of which is attached), addressing a response to notice of final cure. The new Local
Bankruptcy Rule B-3002.1-1, Response to Notice of Final Cure, reads:

(a) A Response to a Notice of Final Cure shall be filed on Local Form 3002.1-1
and include a copy of the payoff statement as defined by 12 C.F.R.
§1026.36(c)(3) (Eff. 1/10/14). If the Response is not on the proper form or
accompanied by the payoff statement, the Response shall be amended within 14

days of notice by the Trustee of the deficiency.

(b) Trustee shall serve a blank copy of local form 3002.1-1 required by this rule
along with the Notice of Final Cure.

SO ORDERED.

Dated: December 10, 2020

 

 

 

 

/s/ /s/
Robert E. Grant, Chief Judge Harry C. Dees, Jr., Judge
United States Bankruptcy Court United States Bankruptcy Court
/s/ /s/
James R. Ahler, Judge Kent Lindquist, Judge

United States Bankruptcy Court United States Bankruptcy Court
Case 16-10077-reg Doc68 Filed 05/25/21 Page 12 of 13

IMRT Nola MnO ath Ragl es -ae

Debtor 1

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: District of
(State)

Gase number

 

 

Local Bankruptcy Form 3002.1-1

Response to Notice of Final Cure Payment 10/19
According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.

ca Mortgage Information

Name of creditor: Court claim no. (if known):

 

Last 4 digits of any number you use to identify the debtor's account: }=§=————-—————_

 

 

 

 

Property address:
Number Street
City State ZIP Code
Prepetition Default Payments
Check one:

Q) Creditor agrees that the debtor{s) have paid in full the amount required to cure the prepetition default on
the creditor's claim.

C) Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
on the creditor's claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date 5
of this response is:

eS Postpetition Mortgage Payment

 

Check one:
C2) Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of the Bankruptcy Code,

including all fees, charges, expenses, escrow, and costs. Creditor provides the following information as required pursuant to NDIN
L.R. 3002.1 as of the date of this Response:

Date last suinccieit was received on the rmeripagee

Date next post-petition payment from the debtors) is due:
Amount of the next post petition payment due:

Unpaid principal balance of the Joan:

Additional amounts due for any deferred or accrued interest:

Balance of the escrow account:

wa fF wf © fH ff 7

Balance of unapplied funds or funds held in a suspense account:

LBF 3002.1-1 Response to Notice of Final Cure Payment page 1
Case 16-10077-reg Docé68 Filed 05/25/21 Page 13 0f 13

Debtor 1 Case number (if known)
First Name Middic Name Last Name

 

C1 Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5) of the Bankruplcy
Code, including all fees, charges, expenses, escrow, and costs.
Creditor asserts that the total amount remaining unpaid as of the date of this response is:

a. Total post-petition ongoing payments due:
b. Total fees, charges, expenses and costs outstanding:

c. Total negative escrow amount:

wf Ff fF 4

d. Total. Add lines a , b and c.

Creditor asserts that the debtor(s) are contractually
due for the monthly payment that first became due on: i i

. MM DD YYYY
Itemized Payment History

If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
the creditor must attach an itemized payment history disclosing the following amounts from the date of the
bankruptcy filing through the date of this response:

all payments received;
: all fees, costs, escrow, and expenses assessed to the mortgage; and
+ all amounts the creditor contends remain unpaid.

Ee Sign Hare

. The person completing this response must sign it. The response must be filed as a supplement to the creditor's

‘proof of claim.

|
| Check the appropriate box::

‘oO | am the creditor.

‘QO lam the creditors authorized agent.

]
1 declare under penalty of perjury that the information provided in this response is true and correct to the

best of my knowledge, information, and reasonable belief.

Sign and print your name and your title, if any, and state your address and telephone number if different from the
notice address listed on the proof of claim to which this response applies.

x

Signature

Date f /

 

 

Print Title
First Name Middle Name Last Name

 

Company

 

‘If different from the notice address [Isted on the proof of clalm to which this response applies:

 

 

Address
Number Street
City State ZIP Code
Contact phone ( ) - Emall

LBF 3002.1-1 Response to Notice of Final Cure Payment page 2
